PER CURIAM:
Johnathan Bynum appeals the district court’s order dismissing Bynum’s civil action against the Social Security Administration for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bynum v. Social Security Administration, No. 5:07-cv-00068-RLV-DLH, 2007 WL 3331703 (W.D.N.C. Nov. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.